The relator is now an inmate of the Indiana State Prison and has filed in the Vanderburgh Circuit Court his petition pro se
for writ of coram nobis seeking a new trial of the cause wherein he was sentenced for the term which he is now serving.
Relator's petition herein is filed pro se. In this petition he asks us to compel respondent to order his return from the prison to Vanderburgh County for the purpose of attending and conducting in person the hearing on his coram nobis proceedings, in which proceedings he has refused to accept the services of the public defender.
On the authority of State ex rel. Fulton v. Schannen
(1946), 224 Ind. 55, 64 N.E.2d 798, and State ex rel. Rogers
v. Youngblood, Judge (1949), 226 Ind. 299, 83 N.E.2d 188, petition is denied.
NOTE. — Reported in 84 N.E.2d 201.
 *Page 1